                                          EPSTEIN SACKS PLLC
                                           ATTORNEYS AT LAW
                                          100 LAFAYETTE STREET
                                                  SUITE 502
                                           NEW YORK, N.Y. 10013
                                                (212) 684-1230
                                                                          BENNETT M. EPSTEIN: (917) 653-7116
                                                                          SARAH M. SACKS: (917) 566-6196




                                                                          June 17, 2021
    Hon. John P. Cronan
    United States District Judge
    Southern District of New York
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, NY 10007


    Filed by ECF

                                         United States v. Gabriel Caballero
                                                 21 Cr. 253 (JPC)

    Dear Judge Cronan:

            We represent the defendant Gabriel Caballero under the Criminal Justice Act. The next
    status conference in this case is currently scheduled for Monday June 21, 2021. We write on behalf
    of both parties seeking an adjournment of that conference until the week of July 26th. Such an
    adjournment will allow the parties to continue to engage in plea negotiations. On behalf of Mr.
    Caballero, we consent to waive time under the Speedy Trial Act until the date of the next
    conference.

                                                                                 Respectfully submitted,
7KLVUHTXHVWLVJUDQWHG7KHVWDWXVFRQIHUHQFHVFKHGXOHGIRU-XQH
DWSPLVDGMRXUQHGWR-XO\DWSP7LPHLV
H[FOXGHGXQGHUWKH6SHHG\7ULDO$FWXQWLO-XO\SXUVXDQWWR
86& K  

6225'(5('
                               BBBBBBBBBBBBBBBBBBBBBBBBBBB
'DWH+VOF             -2+13&521$1
      1HZ<RUN1HZ<RUN       8QLWHG6WDWHV'LVWULFW-XGJH
